662 S.E.2d 394 (2008)
STATE of North Carolina
v.
Henri Navothly YOUNG.
No. 560A07.
Supreme Court of North Carolina.
April 10, 2008.
Mark Montgomery, Durham, for Young.
John G. Barnwell, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 651 S.E.2d 576.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 20th day of November 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 10th day of April 2008."